DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

Claims 2-9 are currently pending and have been examined in this application.  This communication is the first action on the merits and in response to the claims submitted on 6/25/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

No Prior Art rejection

Claims 2-9 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

wherein the trading interface includes a plurality of pay-up parameters...wherein the plurality of pay-up parameters includes a pay-up interval that indicates a time interval…a pay-up amount that indicates an amount to increase or decrease the order price after each interval that lapses without receiving a complete fill of the order quantity, and...a pay-up counter that indicates a number of times to change the order price to attempt to receive the complete fill of the order quantity; determining an ending time by which the trade order is to be filled according to the values for the plurality of pay-up parameters; determining from market data received from the electronic exchange, that at least a portion of the order quantity is unfilled after the value of the pay-up interval expires; changing the order price according to the value of the pay-up amount after the value of the pay-up interval expires: and changing the value of the pay-up counter to reflect the change in the order price by decrementing the value of the pay-up counter when the order price is changed. 

The closest prior art of record includes:

Renalds (US 20150186995) provides a risk management system to monitor all orders, fills and price information for any contracts a trader has working in the market related to managing the risks associated with trading multiple tradeable objects where the resulting risk position may be updated each time a trading algorithm initiates sending of a trade action to ensure that the trading activity within desired limits.

Baker (US 20130246241) provides a tool and method for dynamically managing and executing a slicer order by which component parts of the slicer order such as the parent order and one or more child orders can be modified while the slicer order is executing according to a slicer plan.

Caille (US 20070038550) comprises an interactive software toolkit for creating custom trading strategies where traders are provided with the ability to easily construct hybrid strategies using automated trading and event building blocks: (a) trading algorithms (for example, so-called "percentage of volume" algorithms and algorithms designed to minimize the difference between average executed price and standardized benchmarks such as volume-weighted average price ("VWAP")); (b) intelligent "sweeps" (automated trading actions designed to rapidly execute a specified number of shares); and (c) event triggers (time-, price-, spread-, depth-based, or based on other real-time market data or on current order status).


	

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Issued Patent(s)

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 10424018.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are taught by the intervening claims associated with patent (‘018).


Claim 2 (instant application).


display a trading interface, wherein the trading interface includes a plurality of pay-up parameters associated with a trade order, wherein the trade order includes an order price and an order quantity, and wherein the plurality of pay-up parameters includes a pay-up interval that indicates a time interval to wait prior to an increase or decrease in the order price when at least a portion of the order quantity is unfilled at an electronic exchange, wherein the plurality of pay-up parameters includes a pay-up amount that indicates an amount to increase or decrease the order price after each interval that lapses without receiving a complete fill of the order quantity, and wherein the plurality of pay- up parameters includes a pay-up counter that indicates a number of times to change the order price to attempt to receive the complete fill of the order quantity; receive values for the plurality of pay-up parameters via the trading interface; determine an ending time by which the trade order is to be filled according to the values for the plurality of pay-up parameters; submit the trade order to the electronic exchange at the order price; determine from market data received from the electronic exchange, that at least a portion of the order quantity is unfilled after the value of the pay-up interval expires; change the order price according to the value of the pay-up amount after the value of the pay-up interval expires; and change the value of the pay-up counter to reflect the change in the order price by decrementing the value of the pay-up counter when the order price is changed.

(‘018 – see Claim 1)


Claims dependent on the above are rejected using similar rationale by way of its dependency.


Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 11138662 in view of Renalds (US 20150186995).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are taught by the intervening claims associated with patent (‘662) and Renalds.



Claim 2 (instant application).

‘662 teaches the following limitations: 

display a trading interface, wherein the trading interface includes a plurality of pay-up parameters associated with a trade order, wherein the trade order includes an order price and an order quantity, and wherein the plurality of pay-up parameters includes a pay-up interval that indicates a time interval to wait prior to an increase or decrease in the order price when at least a portion of the order quantity is unfilled at an electronic exchange, wherein the plurality of pay- up parameters includes a pay-up amount that indicates an amount to increase or decrease the order price after each interval that lapses without receiving a complete fill of the order quantity, and wherein the plurality of pay-up parameters includes a pay-up counter that indicates a number of times to change the order price to attempt to receive the complete fill of the order quantity; receive values for the plurality of pay-up parameters via the trading interface; determine an ending time by which the trade order is to be filled according to the values for the plurality of pay-up parameters; submit the trade order to the electronic exchange at the order price; determine from market data received from the electronic exchange, that at least a portion of the order quantity is unfilled after the value of the pay-up interval expires; change the order price according to the value of the pay-up amount after the value of the pay-up interval expires; and 2change the value of the pay-up counter to reflect the change in the order price by decrementing the value of the pay-up counter when the order price is changed.

(‘662 – see Claim 1)

‘662 does not explicitly teach the following limitation, however Renalds teaches: 

a computing device including a processor, wherein the computing device is configured to:  

(Renalds – [0059] The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided. As another example, the computing device 300 may not include an input device 318 or output device 320. [0030])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the patent (‘662) with Renalds in order to monitor the risk of trading strategies through the use of a computing device with processor [Renalds – abstract, 0059,0030]. 

Claims dependent on the above are rejected using similar rationale by way of its dependency.



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Baker (US 20130246241) provides a tool and method for dynamically managing and executing slicer order. 

Baker (US 20130238479) provides a slicer order quantity reduction tool. 

Gilbert (US 20030088495) provides systems and methods for linking bids and offers in a trading interface.

Peterffy (US 9830645) provides methods and systems that permit a market participant to automatically scale a block order into relatively smaller, incrementally priced scale trade component orders based on scale order parameters (such as price and size) provided by the market participant. 

Herz (US 7596528) provides a system and method for trading a trading strategy defined for at least one tradeable object in an electronic trading environment.

Ram (US 20030009411) provides an interactive grid-based graphical trading system for use in securities trading provides a dynamic, visual display of trading data consisting of orders, quotes and indices, for any security and for any number of market participants. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695